                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


HEATHER LYNN KENNEDY,                     )
                                          )
                    Plaintiff,            )
                                          )
      v.                                  )             1:18CV432
                                          )
ANDREW M. SAUL,                           )
Commissioner of Social Security,          )
                                          )
                    Defendant.            )


                                         ORDER

      The Recommendation of the United States Magistrate Judge was filed in

accordance with 28 U.S.C. § 636(b), and, on August 6, 2019, was served on the parties.

Docs. 16, 17. The plaintiff filed Objections to the Recommendation, Doc. 18, and the

defendant responded in opposition. Doc. 19. The Court has reviewed the portions of the

Magistrate Judge’s report to which objection was made and has made a de novo

determination in accord with the Magistrate Judge’s report. The Court adopts the

Magistrate Judge’s Recommendation.

      In her objections, the plaintiff contends that the errors identified by the Magistrate

Judge were not harmless. However, she relies on arguments she did not make before the

Magistrate Judge and she does not point to evidence in the record to support the

conclusions she now says the ALJ should have reached. The Court agrees with the

Magistrate Judge that the errors were harmless.
      IT IS THEREFORE ORDERED that the Commissioner’s decision finding no

disability is AFFIRMED, that the plaintiff’s Motion to Reverse the Decision of the

Commissioner of Social Security, Doc. 11, is DENIED, that the defendant’s Motion for

Judgment on the Pleadings, Doc. 14, is GRANTED, and that this matter is DISMISSED

with prejudice.

      A Judgment will be entered contemporaneously with this Order.

      This the 13th day of September, 2019.



                                 ________________________________________
                                     UNITED STATES DISTRICT JUDGE




                                           2
